Exhibit 4.44 AMENDMENT NO. 1 TO CREDIT AGREEMENT THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 14, 2008 (this “Amendment”), by and among the lenders identified on the signature pages hereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC.,a California corporation, as the administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “Agent”), BAIRNCO CORPORATION, a Delaware corporation (“Parent”), each of Parent’s Subsidiaries identified on the signature pages hereof as a Borrower (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”) and the Guarantors signatory hereto. WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit Agreement, dated as of July 17, 2007 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; unless otherwise defined herein, all capitalized terms used in this Amendment shall have the meanings ascribed to such terms in the Credit Agreement); WHEREAS, the Borrowers and the Guarantors have requested that Agent and the Lenders modify the Credit Agreement to provide grants of additional collateral in return for waivers of certain defaults; and WHEREAS, Agent and the Lenders are willing to consent to such requested modification on and subject to the terms set forth herein; NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the parties hereto hereby agree as follows: 1.Definitions. Any capitalized term used herein and not defined shall have the meaning assigned to it in the Credit Agreement. 2.Amendments to the Credit Agreement. (a)New Definitions.Schedule 1.1 to the Credit Agreement, Definitions, is hereby modified and amended by adding the following definitions in the appropriate alphabetical order: ““Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of February 14, 2008, by and among the Loan Parties, Agent and the Required Lenders. “Amendment No. 1 Effective Date” means the date Amendment No. 1 becomes effective pursuant to Section 3 of Amendment No. 1. “H&H” means Handy & Harman, a New York corporation. “H&H Security Agreement” means the Pledge and Security Agreement dated as of February 14, 2008, made by H&H and certain of its Subsidiaries in favor of the Second
